                     Case 20-11822            Doc 2      Filed 07/19/20        Page 1 of 11




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE


In re:                                                        Chapter 11

PERMIAN HOLDCO 1, INC.,                                       Case No. 20-11822 (___)
                                    Debtor.


In re:                                                        Chapter 11

PERMIAN HOLDCO 2, INC.,                                       Case No. 20-11823 (___)

                                    Debtor.


In re:                                                        Chapter 11

PERMIAN HOLDCO 3, INC.,                                       Case No. 20-11824 (___)
                                    Debtor.


In re:                                                        Chapter 11

PERMIAN TANK & MANUFACTURING,                                 Case No. 20-11825 (___)
INC.,

                                    Debtor.


         DEBTORS’ MOTION FOR AN ORDER, PURSUANT TO BANKRUPTCY
          RULE 1015 AND LOCAL RULE 1015-1, AUTHORIZING THE JOINT
            ADMINISTRATION OF THE DEBTORS’ CHAPTER 11 CASES

                  The above-captioned affiliated debtors and debtors in possession (collectively, the

“Debtors”)1 hereby submit this motion (this “Motion”) for the entry of an order, substantially in

the form attached hereto as Exhibit A (the “Proposed Order”), pursuant to Rule 1015 of the

1
  The Debtors in these chapter 11 cases, along with the last four digits of their respective federal tax identification
numbers, are: Permian Holdco 1, Inc. (7551); Permian Holdco 2, Inc. (8848); Permian Holdco 3, Inc. (0700); and
Permian Tank & Manufacturing, Inc. (8889). The Debtors’ headquarters is located at 2701 W. Interstate 20, Odessa,
TX 79766.
                      Case 20-11822         Doc 2      Filed 07/19/20         Page 2 of 11




Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”), and Rule 1015-1 of the

Local Rules of Bankruptcy Practice and Procedure of the United States Bankruptcy Court for the

District of Delaware (the “Local Rules”), authorizing the joint administration of the Debtors’

chapter 11 cases and the consolidation thereof for procedural purposes only. The facts and

circumstances supporting this Motion are set forth in the concurrently filed Declaration of Chris

Maier in Support of Debtors’ Chapter 11 Petitions and First Day Pleadings (the “First Day

Declaration”).2 In further support of this Motion, the Debtors respectfully state as follows:

                                      JURISDICTION AND VENUE

                 1.       The Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157

and 1334, and the Amended Standing Order of Reference from the United States District Court

for the District of Delaware, dated as of February 29, 2012 (the “Amended Standing Order”).

This is a core proceeding pursuant to 28 U.S.C. § 157(b)(2), and the Court may enter a final

order consistent with Article III of the United States Constitution. Venue is proper in this Court

pursuant to 28 U.S.C. §§ 1408 and 1409. The statutory and legal predicates for the relief sought

herein are Bankruptcy Rule 1015 and Local Rule 1015-1.

                                               BACKGROUND

                 2.       On the date hereof (the “Petition Date”), each of the Debtors commenced

a voluntary case under chapter 11 of title 11 of the United States Code, 11 U.S.C. §§ 101 et seq.

(the “Bankruptcy Code”). The Debtors are authorized to operate their business and manage their

properties as debtors in possession pursuant to sections 1107(a) and 1108 of the Bankruptcy

Code. No official committees have been appointed in these chapter 11 cases and no request has

been made for the appointment of a trustee or an examiner.


2
 Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to such terms in the First
Day Declaration.

                                                         2
                      Case 20-11822     Doc 2     Filed 07/19/20     Page 3 of 11




                 3.      Additional information regarding the Debtors’ business, capital structure,

and the circumstances leading to the filing of these chapter 11 cases is set forth in the First Day

Declaration.

                                      RELIEF REQUESTED

                 4.      By this Motion, the Debtors request that the Court enter the Proposed

Order, authorizing the joint administration of these chapter 11 cases and the consolidation

thereof for procedural purposes only.

                 5.      Many, if not virtually all, of the motions, applications, hearings and orders

that will arise in these chapter 11 cases will jointly affect all of the Debtors. For this reason, the

Debtors respectfully submit that the interests of the Debtors, their creditors and other parties in

interest would be best served by the joint administration of these chapter 11 cases. To optimally

and economically administer the Debtors’ chapter 11 cases, such cases should be jointly

administered, for procedural purposes only, under the case number assigned to Debtor Permian

Holdco 1, Inc.

                 6.      The Debtors also request that the Clerk of the Court maintain one (1) file

and one (1) docket for both of the Debtors’ chapter 11 cases, which file and docket shall be the

file and docket for Permian Holdco 1, Inc. In addition, the Debtors propose that the caption of

these chapter 11 cases be modified as follows:




                                                   3
                       Case 20-11822         Doc 2       Filed 07/19/20         Page 4 of 11




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE


In re:                                                        Chapter 11

PERMIAN HOLDCO 1, INC., et al.,1                              Case No. 20-11822 (___)

                                    Debtors.                  (Jointly Administered)


1
  The Debtors in these chapter 11 cases, along with the last four digits of their respective federal tax identification
numbers, are: Permian Holdco 1, Inc. (7551); Permian Holdco 2, Inc. (8848); Permian Holdco 3, Inc. (0700); and
Permian Tank & Manufacturing, Inc. (8889). The Debtors’ headquarters is located at 2701 W. Interstate 20, Odessa,
TX 79766.

                  7.       The Debtors also seek the Court’s direction that a notation, substantially

similar to the following proposed docket entry, be entered on the docket of each of the chapter 11

cases (except for Permian Holdco 1, Inc.) to reflect the joint administration of these chapter 11

cases:

                  An Order has been entered in this case directing the consolidation
                  and joint administration for procedural purposes only of the
                  chapter 11 cases of Permian Holdco 1, Inc., Permian Holdco 2, Inc.,
                  Permian Holdco 3, Inc., and Permian Tank & Manufacturing, Inc.
                  The docket in the chapter 11 case of Permian Holdco 1, Inc., Case
                  No. 20-11822 ( ), should be consulted for all matters affecting
                  this case.

                                             BASIS FOR RELIEF

                  8.       Pursuant to Bankruptcy Rule 1015(b), if two or more petitions are pending

in the same court by or against a debtor and an affiliate, “the [C]ourt may order a joint

administration of the estates.” Fed. R. Bankr. P. 1015(b). Local Rule 1015-1 similarly provides

for joint administration of chapter 11 cases when the facts demonstrate that joint administration

“is warranted and will ease the administrative burden for the Court and the parties.” Del. Bankr.

L.R. 1015-1. In these chapter 11 cases, the Debtors are “affiliates,” as that term is defined in

section 101(2) of the Bankruptcy Code.

                                                          4
                    Case 20-11822      Doc 2     Filed 07/19/20     Page 5 of 11




               9.      Additionally, the First Day Declaration establishes that the joint

administration of the Debtors’ respective estates is warranted and will ease the administrative

burden on the Court and all parties in interest in these chapter 11 cases. Joint administration will

also permit the Clerk of the Court to utilize a single docket for the chapter 11 cases, and to

combine notices to creditors and other parties in interest in the Debtors’ respective cases.

Because there will likely be numerous motions, applications and other pleadings filed in these

cases that will affect all of the Debtors, joint administration will permit counsel for all parties in

interest to include both of the Debtors’ cases in a single caption for the numerous documents that

are likely to be filed and served in these cases. Joint administration will also enable parties in

interest in each of the Debtors’ cases to stay apprised of all the various matters before the Court.

               10.     Joint administration will not prejudice or adversely affect the rights of the

Debtors’ creditors because the relief sought herein is purely procedural and is not intended to

affect substantive rights. Joint administration will also significantly reduce the volume of paper

that otherwise would be filed with the Clerk of the Court, render the completion of various

administrative tasks less costly, and provide for greater efficiencies.        Moreover, the relief

requested by this Motion will also simplify supervision of the administrative aspects of these

cases by the Office of the United States Trustee for the District of Delaware (the “U.S.

Trustee”).

               11.     For these reasons, the Debtors submit that the relief requested herein is in

the best interests of the Debtors, their estates and creditors, and therefore should be granted.

                                             NOTICE

               12.     Notice of this Motion has been provided to: (i) the U.S. Trustee; (ii) the

Office of the United States Attorney for the District of Delaware; (iii) the Internal Revenue



                                                  5
                  Case 20-11822        Doc 2     Filed 07/19/20     Page 6 of 11




Service; (iv) the Debtors’ thirty (30) largest unsecured creditors (excluding insiders); (v) the

Securities and Exchange Commission; and (vi) counsel to the Debtors’ post-petition lenders.

Notice of this Motion and any order entered hereon will be served in accordance with Local Rule

9013-1(m). In light of the nature of the relief requested herein, the Debtors submit that no other

or further notice is necessary.

                                          CONCLUSION

               WHEREFORE, the Debtors request entry of the Proposed Order, granting the

relief requested herein and such other and further relief as is just and proper.

Dated: Wilmington, Delaware            YOUNG CONAWAY STARGATT & TAYLOR, LLP
       July 19, 2020
                                       /s/ Jordan E. Sazant
                                       M. Blake Cleary (No. 3614)
                                       Robert F. Poppiti, Jr. (No. 5052)
                                       Joseph M. Mulvihill (No. 6061)
                                       Jordan E. Sazant (No. 6515)
                                       1000 North King Street
                                       Wilmington, Delaware 19801
                                       Telephone: (302) 571-6600
                                       Facsimile: (302) 571-1253

                                       Proposed Counsel to the Debtors
                                       and Debtors in Possession




                                                  6
             Case 20-11822   Doc 2   Filed 07/19/20   Page 7 of 11




                                EXHIBIT A

                              Proposed Order




26741709.1
                                Case 20-11822           Doc 2     Filed 07/19/20         Page 8 of 11




                                  IN THE UNITED STATES BANKRUPTCY COURT
                                       FOR THE DISTRICT OF DELAWARE


         In re:                                                         Chapter 11

         PERMIAN HOLDCO 1, INC.,                                        Case No. 20-11822 (___)

                                              Debtor.


         In re:                                                         Chapter 11

         PERMIAN HOLDCO 2, INC.,                                        Case No. 20-11823 (___)

                                              Debtor.


         In re:                                                         Chapter 11

         PERMIAN HOLDCO 3, INC.,                                        Case No. 20-11824 (___)

                                              Debtor.


         In re:                                                         Chapter 11

         PERMIAN TANK & MANUFACTURING,                                  Case No. 20-11825 (___)
         INC.,

                                              Debtor.


                             ORDER, PURSUANT TO BANKRUPTCY RULE 1015
                            AND LOCAL RULE 1015-1, AUTHORIZING THE JOINT
                          ADMINISTRATION OF THE DEBTORS’ CHAPTER 11 CASES

                            Upon consideration of the motion (the “Motion”)1 of the above-captioned debtors

         and debtors in possession (collectively, the “Debtors”)2 for the entry of an order, pursuant to


         1
             Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to them in the Motion.
         2
           The Debtors in these chapter 11 cases, along with the last four digits of their respective federal tax identification
         numbers, are: Permian Holdco 1, Inc. (7551); Permian Holdco 2, Inc. (8848); Permian Holdco 3, Inc. (0700); and
         Permian Tank & Manufacturing, Inc. (8889). The Debtors’ headquarters is located at 2701 W. Interstate 20, Odessa,
         TX 79766.
26741709.1
                             Case 20-11822    Doc 2     Filed 07/19/20    Page 9 of 11




         Bankruptcy Rule 1015 and Local Rule 1015-1, authorizing the joint administration of the

         Debtors’ chapter 11 cases for procedural purposes only; and upon consideration of the Motion

         and all pleadings related thereto, including the First Day Declaration; and due and proper notice

         of the Motion having been given; and it appearing that no other or further notice of the Motion is

         required; and it appearing that the Court has jurisdiction to consider the Motion in accordance

         with 28 U.S.C. §§ 157 and 1334 and the Amended Standing Order; and it appearing that this is a

         core proceeding pursuant to 28 U.S.C. § 157(b)(2); and it appearing that venue of this proceeding

         and the Motion is proper pursuant to 28 U.S.C. §§ 1408 and 1409; and it appearing that the relief

         requested in the Motion and provided for herein is in the best interest of the Debtors, their

         estates, and creditors; and after due deliberation and sufficient cause appearing therefor, IT IS

         HEREBY ORDERED THAT:

                        1.      The Motion is GRANTED as set forth herein.

                        2.      The Debtors’ chapter 11 cases shall be consolidated for procedural

         purposes only and shall be jointly administered in accordance with the provisions of Bankruptcy

         Rule 1015 and Local Rule 1015-1.

                        3.      The Clerk of the Court shall maintain one file and one docket for the

         Debtors’ chapter 11 cases, which file and docket shall be the file and docket for the chapter 11

         case of Debtor Permian Holdco 1, Inc., Case No. 20-11822 (___).

                        4.      All pleadings filed in the Debtors’ chapter 11 cases shall bear a

         consolidated caption in the following form:




26741709.1
                                                         2
                                Case 20-11822         Doc 2      Filed 07/19/20         Page 10 of 11




                                  IN THE UNITED STATES BANKRUPTCY COURT
                                       FOR THE DISTRICT OF DELAWARE


         In re:                                                        Chapter 11

         PERMIAN HOLDCO 1, INC., et al.,1                              Case No. 20-11822 (___)

                                             Debtors.                  (Jointly Administered)


         1
           The Debtors in these chapter 11 cases, along with the last four digits of their respective federal tax identification
         numbers, are: Permian Holdco 1, Inc. (7551); Permian Holdco 2, Inc. (8848); Permian Holdco 3, Inc. (0700); and
         Permian Tank & Manufacturing, Inc. (8889). The Debtors’ headquarters is located at 2701 W. Interstate 20, Odessa,
         TX 79766.

                           5.       The foregoing caption shall satisfy the requirements of section 342(c)(1)

         of the Bankruptcy Code.

                           6.       All original pleadings shall be captioned as indicated in the preceding

         decretal paragraph, and the Clerk of the Court shall make a docket entry in the docket of each of

         the chapter 11 cases (except for Permian Holdco 1, Inc.), substantially as follows:

                           An Order has been entered in this case directing the consolidation
                           and joint administration for procedural purposes only of the
                           chapter 11 cases of Permian Holdco 1, Inc., Permian Holdco 2, Inc.,
                           Permian Holdco 3, Inc., and Permian Tank & Manufacturing, Inc.
                           The docket in the chapter 11 case of Permian Holdco 1, Inc., Case
                           No. 20-11822 ( ), should be consulted for all matters affecting
                           this case.

                           7.       Nothing in the Motion or this Order is intended or shall be deemed or

         otherwise construed as directing or otherwise effecting a substantive consolidation of the

         Debtors’ estates.




26741709.1
                                                                   3
                             Case 20-11822     Doc 2     Filed 07/19/20      Page 11 of 11




                        8.       This Court shall retain jurisdiction with respect to all matters arising from

         or related to the implementation or interpretation of this Order.




26741709.1
                                                           4
